Case 1:19-cv-01009-MN-SRF Document 111 Filed 08/02/21 Page 1 of 1 PageID #: 1393


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE
  IN RE: ASBESTOS LITIGATION                     )
                                                 )
  GLENDA R. DUNLAP, Individually and as          )
  Personal Representative of the Estate of       )
  JAMES E. DUNLAP, et al.,                       )
                                                 )
                         Plaintiffs,             )   C.A. No. 19-1009 (MN) (SRF)
                                                 )
          v.                                     )
                                                 )
  A.O. SMITH WATER PRODUCTS                      )
  COMPANY, et al.                                )
                                                 )
                         Defendants.             )
                 ORDER ADOPTING REPORT AND RECOMMENDATION
        At Wilmington, this 2nd day of August 2021:

        WHEREAS, on July 16, 2021, Magistrate Judge Fallon issued a Report and

 Recommendation (“the Report”) (D.I. 110) in this action, recommending that the Court grant the

 motion for summary judgment of Defendant Crane Co. (D.I. 101); and

        WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

 Rules of Civil Procedure in the prescribed period for the above motion, and the Court finding no

 clear error on the face of the record.

        THEREFORE, IT IS HEREBY ORDERED that the Report and Recommendation is

 ADOPTED.        The Motion for Summary Judgment of Defendant Crane Co. (D.I. 101) is

 GRANTED.

        The Clerk of Court is HEREBY DIRECTED to enter JUDGMENT in favor of Defendant

 Crane Co. and against Plaintiffs Glenda R. Dunlap, Individually and as Personal Representative of

 the Estate of James E. Dunlap, Deceased, Tiffiney Dunlap, Dianna Smith, Derrick Dunlap, and

 Derrick Mack.


                                                     The Honorable Maryellen Noreika
                                                     United States District Judge
